Citation Nr: 9929868	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  98-05 108A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Phoenix, Arizona




THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected bilateral hearing loss.  

2.  Entitlement to an increased rating for the service-
connected degenerative disc disease of the lumbar spine, 
currently rated 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected gouty arthritis.  




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from April 1977 to April 
1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision by the RO.  

(As the issue of an increased rating for bilateral hearing 
loss is not inextricably related to the other issues 
developed for appellate review, a decision has been rendered 
on this issue; the remaining issues set forth on the 
preceding page are the subjects of the Remand portion of this 
document.)



FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
shown to be manifested by Level I hearing acuity in each ear.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85 including Diagnostic 
Code 6100 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected bilateral 
hearing loss is more disabling than currently evaluated.  

On the authorized audiological evaluation in July 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
40
LEFT
10
10
10
50
60

The average of the thresholds of the right ear from 1000 to 
4000 was 14.  The average of the thresholds of the left ear 
from 1000 to 4000 was 33.  Speech recognition ability of 100 
percent in the right ear and of 96 in the left ear was found.  
The examination revealed that the veteran had bilateral high 
frequency sensorineural hearing loss.  

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107(a) have been met, in that the veteran's claims for 
increased ratings are new, well grounded and adequately 
developed.  This finding is based on the veteran's 
evidentiary assertion that his service-connected disabilities 
have increased in severity.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992)).  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  See Waddell v. Brown, 
5 Vet. App. 454, 456 (1993); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

The VA assigns disability evaluations in accordance with the 
Schedule for Rating Disabilities which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  

When the issue involves a claim for an increased rating for 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  38 
C.F.R. § 4.85, Tables VI and VII (1999).  

It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  However, to evaluate the level of disability and any 
changes in condition, it is nevertheless necessary to 
consider the complete medical history of the veteran's 
conditions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  

The veteran's right ear hearing loss, with the most recent 
examination showing an average pure tone decibel loss of 14 
and speech discrimination of 100 percent, is assigned a "I" 
under Table VI of 38 C.F.R. § 4.85.  The veteran's left ear 
hearing loss, with the most recent examination showing 
average pure tone decibel loss of 33 and speech 
discrimination of 96 percent, is also assigned a "I" under 
Table VI of 38 C.F.R. § 4.85.  When these two determinations 
are rated under Table VII of 38 C.F.R. § 4.85, it is apparent 
that a compensable rating is not for application given these 
findings.  Although the veteran's contentions as to the 
severity of his condition are credible, the Board once again 
stresses that, under Lendenmann, there is little leeway in 
making a determination as to the disability rating warranted 
for hearing loss.  The Board must apply the results of the 
veteran's audiological examinations to the ratings schedule 
mechanically.  Lendenmann at 349.  

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of hearing 
loss.  See 64 Fed. Reg. 25208, 25209 (1999).  Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board is therefore required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for the veteran's bilateral hearing loss is 
warranted.  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  Id.; Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  

The Board also notes that the differences between the former 
criteria and the revised criteria in this case are relatively 
minor and do not affect the outcome of the case; thus, the 
Board finds that the veteran has not been prejudiced by 
applying the new regulations in the first instance.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for a compensable 
rating for the service-connected bilateral hearing loss.  



ORDER

The claim for an increased rating for the service-connected 
bilateral hearing loss is denied.  



REMAND

Initially, the Board notes that the veteran's claims for 
increased ratings are well grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.159.  This finding is based on the veteran's 
evidentiary assertion that his service-connected disabilities 
have increased in severity and prevent working.  See Drosky, 
supra.  There is a further duty to assist the veteran in 
developing the facts pertinent to his claims pursuant to 
38 U.S.C.A. § 5107(a).  The duty to assist also includes 
obtaining an adequate VA examination.  Littke v. Derwinski, 1 
Vet. App. 90 (1990); Hyder v. Derwinski, 1 Vet. App. 221 
(1991).  

A VA general medical examination was conducted in July 1997.  
The examiner noted that the veteran had gouty arthritis in 
the left great toe, thumbs, knees and hips and that the 
veteran did not show disease of the peripheral joints on that 
day.  The examiner noted the motion of the lumbar spine; that 
all other joints showed full range of motion; and that the 
veteran's gouty arthritis was in relative remission but with 
subjective aching, especially of the knees.  

The examiner failed to address whether the veteran's service-
connected degenerative disc disease of the lumbar spine and 
gouty arthritis warrant compensation for functional loss due 
to pain or weakness, fatigability, incoordination or pain on 
movement of a joint.  As such, the RO must address the 
applicability of 38 C.F.R. § 4.40 (1999) regarding functional 
loss due to pain and 38 C.F.R. § 4.45 (1999) regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is 
essential that the examinations on which ratings are based 
adequately portray the anatomical damage and the functional 
loss, with respect to excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40.  With any form 
of arthritis, the provisions of 38 C.F.R. § 4.59 (1999), as 
they pertain to painful motion, must also be specifically 
addressed by the examiner.  Hicks v. Brown, 8 Vet. App. 417 
(1995).  

The veteran's gouty arthritis is evaluated under the rating 
code for gout, which in turn is evaluated under the rating 
code for rheumatoid arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5017.  The rating code for rheumatoid arthritis 
indicates that this disability may be evaluated in one of two 
ways, depending on whether or not the disease is an active 
process.  If it is not an active process, than residuals such 
as limitation of motion are to be evaluated under the 
appropriate diagnostic codes for the specific joints 
involved.  38 C.F.R. § 4.71a, Code 5002.  The current 
evidence of record is inadequate to answer these questions.  

The Board finds that the VA examinations conducted to date 
are inadequate for evaluation purposes because they do not 
include sufficient detail for rating the disabilities at 
issue and further examination should be conducted on remand.  
38 C.F.R. § 4.2 (1999).  

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to these claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
condition degenerative disc disease of 
the lumbar spine and gouty arthritis 
since separation from service in April 
1997.  After securing the necessary 
release, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request and associate them with the 
claims folder.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current severity of his 
service-connected degenerative disc 
disease of the lumbar spine and gouty 
arthritis.  All indicated testing in this 
regard should be completed.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should 
specifically indicate whether or not the 
veteran's gouty arthritis is an active 
process.  If the process is inactive, the 
examiner should identify each joint that 
is affected by the gouty arthritis, and 
obtain range of motion studies for each 
of these joints.  The examiner should 
report detailed findings and describe 
fully the extent to which the service-
connected disabilities cause functional 
limitation, to include objective evidence 
of limitation of motion due to pain; and 
to make specific findings as to whether 
there is any evidence of swelling, 
deformity or atrophy.  A complete 
rationale for all opinions expressed must 
be provided in this regard.  

3.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claim.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he should be issued a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals






